Citation Nr: 0836803	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-11 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1968.  

These matters come to the Board of Veterans' Appeals (Board) 
following October 2004 and February 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  In these decisions, the RO denied 
service connection for bilateral hearing loss and granted 
service connection for PTSD, assigning a 10 percent rating 
effective May 26, 2005.  In May 2005, the veteran testified 
before RO personnel during a hearing at the Detroit VARO.  A 
transcript of that hearing is of record.  

As the appeal with respect to the veteran's claim for 
entitlement to an initial rating in excess of 10 percent for 
PTSD emanates from the veteran's disagreement with the 
initial rating assigned following the grant of service 
connection for that disability, the Board has characterized 
that claim as a claim for a higher initial rating, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its duties 
to notify and assist the veteran by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision. 

2.  The competent medical evidence does not attribute the 
veteran's bilateral hearing loss to his period of active 
military service; sensorineural hearing loss was not manifest 
within one year of the veteran's separation from service.  

3.  The veteran's PTSD is primarily manifested by sleep 
disturbance, nightmares, avoidance behavior, hypervigilance, 
and some difficulty in social functioning.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007). 

2.  The criteria for an initial rating in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

In regards to the veteran's appeal for an initial rating in 
excess of 10 percent for PTSD, the Board has also considered 
the holding by the United States Court of Appeals for 
Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) concerning increased compensation claims and 
38 U.S.C. § 5103(a) notice requirements.  A claim for 
increased rating and a claim for a higher initial rating are 
similar in that the veteran seeks a higher evaluation for his 
service-connected disability.  The Court, however, did not 
hold in Vazquez-Flores that the VCAA notice requirements set 
forth in that decision applied to initial rating claims.

In this regard, for example, if the veteran files a claim for 
service connection for a disability, the claim is granted, 
and he files a notice of disagreement with respect to the 
rating assigned and/or effective date of the award-thereby 
initiating the appellate process-more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d), 5103A, and 5104(a).  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Court in 
Dunlap also held that if a claim for service connection is 
granted after the VCAA's enactment, VA remains obligated to 
provided notice to the veteran as it relates to disability 
rating and effective date elements, if such notice was not 
provided prior to the claim being substantiated.  Dunlap, 21 
Vet. App. at 116.  Notwithstanding that fact, the veteran 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
(disability rating and effective date) elements.  Id. at 119; 
Goodwin v. Peake, 22. Vet. App. 128 (2008).  

Here, the Board finds the more detailed notice requirements 
in 38 U.S.C.A. §§ 7105(d) and 5103A have been met in this 
case.  The record reflects that the veteran was notified in 
August 2005 that his claims had been granted.  The notice 
included a copy of the RO's July 2005 rating decision.  In 
that rating decision, the veteran was informed of the 
evidence the RO had considered and its reasons for assigning 
initial 10 percent ratings for the disabilities at issue.  In 
January 2006, the RO issued the veteran a statement of the 
case.  The statement of the case apprised the veteran of the 
relevant rating criteria associated with his claims.  
Furthermore, by a letter dated in March 2006, the veteran was 
afforded VCAA compliant notice as it pertained to his claims 
for higher initial disability evaluations.  Consequently, the 
Board finds the more detailed notice requirements set forth 
in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  Likewise, 
during the course of his appeal, the veteran has been invited 
to submit evidence in support of his claims and has also been 
notified of the evidence VA will obtain on his behalf.  

Additionally, in this case, the Board finds that all 
notification and development action needed to render a 
decision on the claim for service connection for bilateral 
hearing loss has been accomplished.  Through a notice letter 
in May 2004, the veteran received notice of the information 
and evidence needed to substantiate his claim.  Thereafter, 
the veteran was afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the above notice satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  Further, the veteran was notified that 
the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The veteran was requested to identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  The veteran was also requested to submit 
evidence in his possession in support of his claim.  

Also as regards to VA's notice requirements, the notice 
should inform the veteran of:  (1) the evidence that is 
needed to substantiate the claim, (2) the evidence, if any, 
to be obtained by VA, and (3) the evidence, if any, to be 
provided by the claimant.  38 C.F.R. § 3.159.  As indicated 
above, these requirements have been met in this case.  
Therefore, the Board finds that, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Nothing about the evidence or any response to any 
notice in this case suggests that the veteran's claim for 
service connection for bilateral hearing loss must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  The Board notes that the veteran has not been provided 
notice with respect to effective dates and rating criteria 
provisions.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  In this case, however, there are no questions 
with respect to a current rating and/or effective date before 
the Board concerning this issue.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Here, the veteran's service treatment records 
(STR's) have been associated with the claims file as have 
relevant post-service VA medical records as well as private 
medical records.  The veteran has also been provided VA 
examinations with respect to his claims.  Neither the veteran 
nor his representative has alleged that there are any 
outstanding medical records probative of the veteran's claims 
that need to be obtained.  Moreover, the veteran testified at 
the aforementioned hearing that he underwent an audiology 
test in 1990; a report of such test is not of record.  It 
appears to the Board, however, that the veteran was actually 
referring to a 1996 audiology test, a report of which has 
been associated with the claims file.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.




II.  Analysis

a.  Bilateral Hearing Loss 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent. 38 
C.F.R. § 3.385.

The veteran has reported that he first experienced hearing 
loss in service which was the result of acoustic trauma.  The 
veteran is competent to provide testimony concerning factual 
matters of which he has first hand knowledge (i.e., 
experiencing hearing loss either in service or after 
service).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, the veteran is not competent to say that any loss of 
hearing acuity experienced in service was a result of 
acoustic trauma or was of a chronic nature to which current 
disability may be attributed.  Furthermore, the Board may not 
reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).  Notwithstanding that fact, the lack of 
contemporaneous medical records may be a fact that the Board 
can consider and weigh against a veteran's lay evidence.  Id.  

The Board also notes that there is no dispute that the 
veteran was exposed to acoustic trauma in service.  The 
veteran's service records clearly show that he engaged in 
combat in Vietnam (the veteran is in receipt of the Combat 
Infantryman's Badge), and his statements relative to acoustic 
trauma are entirely consistent with the circumstances, 
conditions, and hardships of his service.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  

In this case, a review of the veteran's STR's does not 
reflect complaints of hearing loss or any diagnosis for the 
disability.  Reports of medical examination for purposes of 
induction and separation reflect audiological test findings 
which did not result in a diagnosis of hearing loss; nor were 
the test findings reflective of hearing loss for VA purposes.  
In this regard, in a June 2004 memorandum, a VA audiologist, 
following her review of the veteran's service audiology 
tests, reported the veteran's hearing to have been normal at 
both induction and separation.  

The Board notes that, notwithstanding the lack of any 
diagnosis or treatment in service for hearing loss, the 
absence of in-service evidence of hearing loss is not fatal 
to a claim for service connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Evidence of a current hearing 
loss disability (i.e., one meeting the requirements of § 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A review of the post service medical evidence, in particular 
a report of June 2004 VA audiological examination, reveals 
audiological findings reflective of hearing loss for VA 
purposes under 38 C.F.R. § 3.385.  

A review of the private medical evidence submitted by the 
veteran shows that the veteran's first documented clinical 
finding of bilateral hearing loss was in 1996-almost 28 
years after service separation in 1968.  The veteran has 
submitted private medical records in the form of reports of 
audiological examinations from May 1996 and April 2005.  The 
Board notes that the private examination reports contain 
uninterpretted results of the veteran's pure tone threshold 
evaluation.  The Board notes that it is precluded from 
interpreting pure tone threshold results.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that neither the 
Board nor the RO may not interpret graphical representations 
of audiometric data).  Notwithstanding Kelly, the Board notes 
that none of the private audiology test results reflect any 
medical opinion relating the veteran's hearing loss to his 
period of active service.  

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hearing loss.  Although the 
veteran and his representative assert that the veteran's 
hearing loss can be attributed to acoustic trauma in service, 
the record does not establish that either party has the 
medical training necessary to offer competent opinions on 
matters of medical etiology.  See e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As noted above, the veteran's hearing 
loss is not shown to have been diagnosed or objectively 
manifested during service or for many years thereafter.  
Furthermore, the only medical opinion to address the matter 
of etiology consists of the report from the VA examiner, 
referenced above, who has opined that the veteran's hearing 
loss was not the result of military noise exposure.  The 
veteran has not presented any medical evidence or opinion 
that would rebut or contradict the opinion of the VA 
examiner.  The Board also notes that that sensorineural 
hearing loss has not been manifested within one year of the 
veteran's separation from service.

While the Board notes that the veteran asserts that he did 
not receive a hearing examination prior to separating from 
service in September 1968.  A review of the veteran's STR's 
clearly shows that the veteran did, in fact, undergo a 
hearing examination during a separation medical examination 
in August 1968.  

The Board does not question that the veteran was exposed to 
noise during service.  As noted above, the veteran is 
competent to report being exposed to noise in service.  
Nevertheless, under the circumstances-given the lack of 
objective evidence of hearing loss until many years after 
service and the uncontradicted medical opinion from the VA 
examiner-the Board concludes that the greater weight of the 
evidence is against the claim.  Service connection for 
hearing loss is therefore not warranted.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence weighs against the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

b.  PTSD

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

Where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

The veteran's PTSD has been rated as 10 percent disabling 
under the "Schedule of ratings - mental disorders" at 38 
C.F.R. § 4.130.  Under the Schedule, a 10 percent rating is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 
4.126(b).

The relevant evidence of record consists of a January 2006 VA 
psychiatric examination.  The report of examination reflects 
the veteran's complaints of sleep problems and dreams of his 
wartime experiences.  The veteran reported that his dreams 
had been occurring twice per week, but were now occurring 
once per week or once per month.  He also complained of 
short-temperedness and frustration with his family at times.  
In regards to these symptoms, the examiner noted that the 
veteran met the criteria for hypervigilance.  The veteran 
stated that he was employed and that he lived with his second 
wife in a happy marriage.  He and his second wife had a son 
and a daughter and four grandchildren, and the veteran had 
good contact and a good relationship with all of them.  The 
veteran stated that he tried to keep busy with his family as 
to avoid "idle" time, because such time brought on memories 
of Vietnam.  Likewise, the veteran stated that he avoided 
watching television and movies associated with veterans.

On mental status examination, the veteran was casually 
dressed and cooperative.  He was well-oriented, and his 
memory was intact.  Although the veteran's affect was flat, 
the examiner reported that he was euthymic.  There was no 
evidence of hallucinations, delusions, or suicidal or 
homicidal ideations.  The veteran stated that he had no 
friends, did not trust people, and occasionally avoided 
interaction with people outside his family.  The diagnoses 
included PTSD, and a Global Assessment of Functioning (GAF) 
score of 70 was assigned.

Considering the evidence in light of the criteria noted 
above, the Board finds that, since the initial grant of 
service connection, the veteran's PTSD symptoms have been 
indicative of occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication, thus meeting the criteria for no more than an 
initial 10 percent rating.  

The Board finds that the symptoms associated with the 
veteran's PTSD simply do not meet the criteria for at least 
the next higher 30 percent rating, that is, occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation) due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
anxiety, paranoia, panic attacks (weekly or less often), and 
mild memory loss (such as forgetting names, directions, 
recent events).  In this regard, the Board notes that, during 
the course of the appeal period, the veteran has reported 
working at a full-time job for many years and that symptoms 
of his PTSD have not limited his ability to work on a full-
time basis.  Moreover, as mentioned above, he maintains good 
family relations with his wife, his children, and his 
grandchildren.  The Board notes that, while the veteran 
complains of symptoms of sleep disturbance, such symptoms do 
not meet the frequency or severity of chronic sleep 
impairment, one of the criteria consistent with a 30 percent 
rating.  

The Board also notes that the veteran had been assigned a 
Global Assessment of Functioning (GAF) score of 70, as 
reflected in a January 2006 examination report.  According to 
the 4th Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF scores between 61 and 70 are indicative of some mild 
symptoms (e.g., a depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but indicate that the subject generally functions well, and 
has some meaningful interpersonal relationships.  

There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability.  However, the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's service-connected disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a).  In this case, as noted above, the medical 
evidence of record fails to show that the veteran's service-
connected PTSD symptoms warrant a higher evaluation than the 
10 percent currently assigned.   

The Board also finds that the record does not reflect that 
the veteran's PTSD is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  The Court 
recently held that the threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In this regard, the Court noted that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no extraschedular referral is required.  Id.  
See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors, such as those provided by the extraschedular 
regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" 
(which include marked interference with employment and 
frequent periods of hospitalization).

In this case, the Board has considered the veteran's 
contentions regarding his PTSD.  Here, the Board finds that 
the rating criteria to evaluate PTSD reasonably describe the 
claimant's disability level and symptomatology.  Therefore, 
the veteran's disability picture is contemplated by the 
rating schedule and no extraschedular referral is required.  

For all the foregoing reasons, the Board finds that there is 
no basis for a staged rating pursuant to Fenderson, and that 
the claim for an initial rating in excess of 10 percent for 
PTSD must be denied.  As the criteria for the next higher 30 
percent rating are not met, it logically follows that the 
criteria for any higher evaluation likewise are not met.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for bilateral hearing loss is denied.

An initial rating in excess of 10 percent for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


